DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 21, 2021 is acknowledged.  Claims 1-11 and 14-19 are pending in the application.  Claims 12 and 13 have been cancelled.  Group II, drawn to a method (claims 8-11, 14, 15, and 17-19), and the popping candy species were elected, and claims 1-7 and 16 have been withdrawn from consideration as being directed to a non-elected Group or Species (see the Non-Final Rejection of January 23, 2020).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note:  It is noted “modified confectionery item” is considered understood by one of ordinary skill in the art based upon the claimed language which recites an active step of forming “the modified confectionary item” and the instant specification.
Claims 8-11, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hesson et al. US 20130012599 (hereinafter “Hesson”) in view of Pershad et al. US 20070269577 (hereinafter “Pershad”).
With respect to claims 8 and 15, Hesson 
However, Hesson does not expressly disclose the bioactive agent (active ingredient) and sweetener (carrier) in the surface treatment is premix formulation.
Pershad teaches a coating composition for confectionery compositions, such as gasified candy.  The coating composition may include one or more sweeteners and one or more functional ingredients (active ingredients) that are mixed together to form a blend, such as a pre-mix  A liquid, such as oil, may be applied to the surface of the candy piece as a wetting syrup prior to the application of the coating. (Abstract; paragraphs [0022]-[0026], [0030], [0049], [0053], [0054], [0057], [0066], [0067], [0089], [0098], [0120], [0193], [0211]-[0214], [0217], and [0223]; P23, claims 1, 8, 11, and 12; P25, claims 48, 51, and 54).
Based upon the fact that Hesson and Pershad similarly teach preparing gasified candy compositions coated with oil wetting agents as well as coating compositions (surface treatment) comprising bioactive/functional ingredients (active ingredients) and sweetener(s) (carriers) and Hesson teaches the surface treatment may comprise any combination of materials that provides a desired flavor, scent, taste, texture, and/or biological effect (paragraph [0026]), which is a matter of choice and does not provide a patentable feature over the prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Pershad, to form a premix comprising a blend of the bioactive agent (active ingredient) and sweetener (carrier) in the surface treatment of Hesson with the expectation of successfully preparing an organoleptically desirable coating for gasified candy compositions.  As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
Hesson also does not expressly disclose drying the coated candy by applying forced air onto the candy.
Pershad teaches the wetting syrup comprising oil is applied to the surface of the confectionary composition.  A coating composition is then applied to the surface of the wetted confectionary, and the coated confectionary composition is dried by forcing conditioned air on the coated confectionary (para. [0179], [0186], and [0211]-[0214]).
Given that Hesson and Pershad similarly teach preparing gasified candy compositions coated with oil wetting agents as well as coating compositions (surface treatment) comprising bioactive/functional ingredients (active ingredients) and sweetener(s) (carriers), Hesson is not limited to any specific examples of drying the surface treated gasified candy, drying surface coated confections with forced air was well known in the art before the effective filing date of the claimed invention as shown Pershad, and Pershad teaches the drying method provides a quality surface on the finished product (paragraphs [0179] and [0186]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Pershad, to utilized forced air drying in the method of Hesson with the expectation of successfully preparing an organoleptically desirable surface treated 
While Hesson in view of Pershad does not expressly disclose the forced air is a temperature below room temperature, it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Given that Pershad teaches the forced air is conditioned in order to dry each of the coating layers on the product (paragraphs [0179] and [0186]) and Hesson teaches not exposing the active ingredients to heat degradation during the manufacturing process, cooling the prepared gasified confectionery to below 65⁰F, and cooling and drying the surface treated candy (paragraphs [0005]-[0007], [0040] and [0044]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention optimize the temperature of the forced air in the method of Hesson in view of Pershad through routine experimentation to obtain an organoleptically desirable surface treated gasified candy. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding claim 9, modified Hesson teaches the surface treatment (premix formulation) may be applied as a powder (paragraph [0036]).
With respect to claim 10, modified Hesson 
Regarding claim 11, modified Hesson teaches the wetting agent (oil coating) includes palm oils/palm kernel oil, coconut oil, sunflower oil, and combinations thereof (Hesson: paragraphs [0019], [0040]-[0042], and [0044]; Pershad: paragraph [0040]).
With respect to claim 14, modified Hesson teaches the wetting agent (oil coating) is applied by spraying the surface of the gasified candy with oil (paragraph [0040]).
Regarding claim 17, modified Hesson teaches the at least one bioactive agent (active ingredient) includes pharmaceuticals, drugs, vitamins, minerals, plant extracts/herbals, and combinations thereof (Hesson: paragraphs [0019], [0023], [0024], and [0041]; Pershad: [0089], [0098], and [0107]).
With respect to claim 18, modified Hesson teaches the surface treatment (premix formulation) may include xylitol, erythritol, and combinations thereof (paragraphs [0028], [0029], and [0031]).
Regarding claim 19, modified Hesson teaches the surface treatment (premix formulation) may include flavorings, scent, sweeteners, sugars, spice, and combinations thereof (Hesson: paragraphs [0026]- [0033], and [0040]; Pershad: paragraphs [0053], [0054], [0070]-[0073], [0083], [0108]).

Response to Arguments
Due to the amendments to the claims and after additional consideration, the rejection of claims 8-11, 13-15, and 17-19 over Hesson in view of Tay and Song have been withdrawn.  Upon further searching and consideration, a new ground(s) of rejection has been made.  As discussed above, Hesson in view of Pershad teaches a method that is similar to that as presently claimed.  Applicant’s arguments with respect Song and Tay have been considered but are moot because the new ground of rejection does not rely on these references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793